TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      444444444444444
                                     NO. 03-05-00530-CV
                                      444444444444444


                                Kellie Jean George, Appellant

                                                v.

                                  Michael George, Appellee


 44444444444444444444444444444444444444444444444444444444444444444
   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
      NO. 98-12649, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING
 44444444444444444444444444444444444444444444444444444444444444444


                          MEMORANDUM OPINION


               Appellant Kellie Jean George filed a motion to dismiss this appeal. Accordingly, we

grant the motion to dismiss this appeal. See Tex. R. App. P. 42.1(a).




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: January 12, 2006